Exhibit 10.39 FIFTH AMENDMENT TO CREDIT AGREEMENT Parties: “CoBank”:CoBank, ACB 5500 South Quebec Street Greenwood Village, Colorado 80111 “Borrower”:Pilgrim’s Pride Corporation 4845 US Highway 271 N. Pittsburg, Texas 75686 “Syndication Parties”:Whose signatures appear below Execution Date:August 7, 2007 Recitals: A.CoBank (in its capacity as the Administrative Agent (“Agent”), the Syndication Parties signatory thereto, and Borrower have entered into that certain 2006 Amended and Restated Credit Agreement (Convertible Revolving Loan and Term Loan) dated as of September 21, 2006, that certain First Amendment to Credit Agreement dated as of December 13, 2006, that certain Second Amendment to Credit Agreement dated as of January 4, 2007, and that certain Third Amendment to Credit Agreement dated as of February 7, 2007, and that certain Fourth Amendment to Credit Agreement dated as of July 3, 2007 (as so amended and as amended, modified, or supplemented from time to time in the future, the “Credit Agreement”) pursuant to which the Syndication Parties, and any entity which becomes a Syndication Party on or after September 21, 2006, have extended certain credit facilities to Borrower under the terms and conditions set forth in the Credit Agreement. B.Borrower has requested that the Agent and the Syndication Parties modify the definition of the GK Lien Date, which the Agent and the Syndication Parties are willing to do under the terms and conditions as set forth in this Fifth Amendment to Credit Agreement (“Fifth Amendment”). Agreement: Now, therefore, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Amendments to Credit Agreement.The Credit Agreement is amended as of the Effective Date as follows: 1.1Sections 1.57 is amended to read as follows: 1.57GK Lien Date:means September 23, 2007. 2.Conditions to Effectiveness of this Fifth Amendment.The effectiveness of this Fifth Amendment is subject to satisfaction, in the Administrative Agent’s sole discretion, of each of the following conditions precedent (the date on which all such conditions precedent are so satisfied shall be the “Effective Date”): 2.1Delivery of Executed Loan Documents.Borrower shall have delivered to the Administrative Agent, for the benefit of, and for delivery to, the Administrative Agent and the Syndication Parties, the following document, duly executed by Borrower: A.This Fifth Amendment 2.2Syndication Parties Execution; Voting Participant Approval.The Administrative Agent shall have received (a) written approval of this Fifth Amendment by at least the Required Lenders (including Voting Participants); and (b) a copy of this Fifth Amendment executed by the Syndication Parties as required. 2.3Representations and Warranties.The representations and warranties of Borrower in the Credit Agreement shall be true and correct in all material respects on and as of the Effective Date as though made on and as of such date. 2.4No Event of Default.No Event of Default shall have occurred and be continuing under the Credit Agreement as of the Effective Date of this Fifth Amendment. 2.5Payment of Fees and Expenses.Borrower shall have paid the Administrative Agent, by wire transfer of immediately available federal funds (a) all fees presently due under the Credit Agreement (as amended by this Fifth Amendment); and (b) all expenses owing as of the Effective Date pursuant to Section15.1 of the Credit Agreement. 3.General Provisions. 3.1No Other Modifications.The Credit Agreement, as expressly modified herein, shall continue in full force and effect and be binding upon the parties thereto. 3.2Successors and Assigns.This Fifth Amendment shall be binding upon and inure to the benefit of Borrower, Agent, and the Syndication Parties, and their respective successors and assigns, except that Borrower maynot assign or transfer its rights or obligations hereunder without the prior written consent of all the Syndication Parties. 3.3Definitions.Capitalized terms used, but not defined, in this Fifth Amendment shall have the meaning set forth in the Credit Agreement. 3.4Severability.Should any provision of this Fifth Amendment be deemed unlawful or unenforceable, said provision shall be deemed several and apart from all other provisions of this Fifth Amendment and all remaining provision of this Fifth Amendment shall be fully enforceable. 3.5Governing Law.To the extent not governed by federal law, this Fifth Amendment and the rights and obligations of the parties hereto shall be governed by, interpreted and enforced in accordance with the laws of the State of Colorado. 3.6Headings.The captions or headings in this Fifth Amendment are for convenience only and in no way define, limit or describe the scope or intent of any provision of this Fifth Amendment. 3.7Counterparts.This Fifth Amendment may be executed by the parties hereto in separate counterparts, each of which, when so executed and delivered, shall be an original, but all such counterparts shall together constitute one and the same instrument.Each counterpart mayconsist of a number of copies hereof, each signed by less than all, but together signed by all, of the parties hereto.Copies of documents or signature pages bearing original signatures, and executed documents or signature pages delivered by a party by telefax, facsimile, or e-mail transmission of an Adobe® file format document (also known as a PDF file) shall, in each such instance, be deemed to be, and shall constitute and be treated as, an original signed document or counterpart, as applicable.Any party delivering an executed counterpart of this Fifth Amendment by telefax, facsimile, or e-mail transmission of an Adobe® file format document also shall deliver an original executed counterpart of this Fifth Amendment, but the failure to deliver an original executed counterpart shall not affect the validity, enforceability, and binding effect of this Fifth Amendment. [Signatures to follow on next page.] IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be executed as of the Effective Date. ADMINISTRATIVE AGENT:CoBank, ACB By: /s/ Jim Stutzman Name:Jim Stutzman Title:Vice President BORROWER:Pilgrim’s Pride Corporation By:/s/ Richard A. Cogdill Name:Richard A. Cogdill Title:Exe. VP, CFO, Sec & Treas. SYNDICATION PARTIES:CoBank, ACB By: /s/ Jim Stutzman Name:Jim Stutzman Title:Vice President Agriland, FCS By:/s/ Dwayne C. Young Name:Dwayne C. Young Title:Chief Credit Officer Deere Credit, Inc. By: /s/ John H. Winger Name:John H. Winger Title:Manager, AFS Credit Operations Bank of the West By: /s/ Lee Rosin Name:Lee Rosin Title:Regional Vice President John Hancock Life Insurance Company By: /s/ Kenneth L. Warlick Name:Kenneth L. Warlick Title:Managing Director The Variable Annuity Life Insurance Company By: /s/ Lochlan O. McNew Name:Lochlan O. McNew Title:Managing Director The United States Life Insurance Company in the City of New York By: /s/ Lochlan O. McNew Name:Lochlan O. McNew Title:Managing Director Merit Life Insurance Co. By:/s/ Lochlan O. McNew Name:Lochlan O. McNew Title:Managing Director American General Assurance Company By:/s/ Lochlan O. McNew Name:Lochlan O. McNew Title:Managing Director AIG International Group, Inc. By:/s/ Lochlan O. McNew Name:Lochlan O. McNew Title:Managing Director AIG Annuity Insurance Company By:/s/ Lochlan O. McNew Name:Lochlan O. McNew Title:Managing Director Transamerica Life Insurance Company By:/s/ Stephen Noonan Name:Stephen Noonan Title:Vice President The CIT Group/Business Credit, Inc. By:/s/ Tedd Johnson Name:Tedd Johnson Title:Vice President Metropolitan Life Insurance Company By:/s/ Steven D. Craig Name:Steven D. Craig Title:Director Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank-Nederland” New York Branch By:/s/ Richard J. Beard Name:Richard J. Beard Title:Executive Director By:/s/ Rebecca Morrow Name:Rebecca Morrow Title:Executive Director Farm Credit Services of America, PCA By:/s/ Bruce P. Rouse Name:Bruce P. Rouse Title:Vice President
